NO. 12-10-00275-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS
                                                '

IN RE: JAMIE LEE BLEDSOE,
RELATOR                                         '    ORIGINAL PROCEEDING

                                                '
                               MEMORANDUM OPINION
                                   PER CURIAM
        In this original proceeding, Relator Jamie Lee Bledsoe complains, in part, that the
District Clerk of Shelby County has failed to transmit Relator’s application for writ of
habeas corpus and other related documents to the court of criminal appeals. He seeks a
writ of mandamus directing her to do so as required by Texas Code of Criminal
Procedure article 11.07.
        This court has the authority to issue writs of mandamus against a judge of a
district or county court in its appellate district and all writs necessary to enforce this
court's jurisdiction. See TEX. GOV'T CODE ANN. § 22.221 (Vernon 2004). In order for this
court to issue a writ of mandamus against a district clerk, it must be established that
issuance of the writ is necessary to enforce its jurisdiction. See id.; In re Coronado, 980
S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding). Here, the action
Relator seeks to compel relates to his application for a postconviction writ of habeas
corpus. This court has no jurisdiction in criminal law matters pertaining to habeas corpus
proceedings seeking relief from final felony judgments. That jurisdiction lies exclusively
with the Texas Court of Criminal Appeals. TEX.CODE CRIM. PROC. ANN. art. 11.07 § 3
(Vernon Supp. 2009). Consequently, Relator has not demonstrated that the exercise of
this court's mandamus authority against the District Clerk of Shelby County is necessary
to enforce its jurisdiction.
        Although he does not name the trial court judge as a respondent, Relator also
states in his mandamus petition that “Respondent” is “repeat[ed]ly denying Relator an[y]
of his time credit that is owe[d] to him by law.” This complaint necessarily relates to the
trial court judge, and not the district clerk.      However, we do not have sufficient
documentation to evaluate this complaint. See In re Bledsoe, No. 12-10-00234-CR, 2010
WL 3000015, at *1 (Tex. App.–Tyler July 30, 2010, orig. proceeding).
       For the foregoing reasons, the portion of Relator’s petition for writ of mandamus
complaining of the District Clerk of Shelby County is dismissed.           The portion
complaining of the trial court judge is denied.
Opinion delivered August 25, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                   (DO NOT PUBLISH)